Case 2:21-mc-00016-CAS-SK Document 3-1 Filed 01/19/21 Page 1 of 3 Page ID #:33




                           EXHIBIT 1
               DECLARATION OF VALERIE M. GOO
Case 2:21-mc-00016-CAS-SK Document 3-1 Filed 01/19/21 Page 2 of 3 Page ID #:34




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 In re:
                                                                      1:21-mc-47
                                                          Misc. No. ___________________
 RULE 45 SUBPOENAS ISSUED to the
 ELLIOTT MANAGEMENT                                       (Pending in the United States District
 CORPORATION, PAUL SINGER and                             Court for the Central District of California,
 TERRY KESSEL,                                            Western Division, Case No.
                                                          2:20-cv-02299-CAS-SK)
 Regarding the United States District Court for
 the Central District of California, Western
 Division case
 JBF INTERLUDE 2009 LTD. -- ISRAEL,
                        Plaintiffs,
          v.

 QUIBI HOLDINGS, LLC, et al.,

                        Defendants.

      DECLARATION OF VALERIE GOO IN SUPPORT OF NON-PARTIES ELLIOTT
       MANAGEMENT CORPORATION, PAUL SINGER, AND TERRY KASSEL’S
        MOTION TO QUASH SUBPOENAS FROM QUIBI HOLDINGS, LLC AND
                    UNOPPOSED MOTION TO TRANSFER

          I, Valerie Goo, declare as follows:

          1.     I am a partner at the law firm Crowell & Moring LLP, counsel for Elliott

 Management Corporation (“Elliott”) and Elliott employees Paul Singer and Terry Kassel (the

 “Subpoenaed Non-Parties”).

          2.     I submit this declaration in support of the Subpoenaed Non-Parties’: (1) Motion

 to Quash the third party subpoenas from Quibi issued to Elliott and two of its executives seeking

 compliance in New York, and (2) Unopposed Motion to Transfer the motion to the United States

 District Court for the Central District of California.

          3.     Attached as Exhibit A are true and correct copies of the Subpoenas to Testify at a

 Deposition In A Civil Action, each dated December 8, 2020, issued to Elliott, Mr. Singer, and

 Ms. Kassel. Each subpoena also requests production of documents.



                                                                                               EXHIBIT 1
 LAACTIVE-604944073.5
Case 2:21-mc-00016-CAS-SK Document 3-1 Filed 01/19/21 Page 3 of 3 Page ID #:35




          4.     Attached as Exhibit B is a true and correct copy of email correspondence between

eounsel of record for Elliott and counsel of record for Quibi relating to the subpoenas at issue in

this motion.

          5.     Attached as Exhibit C is a true and correct copy of the eomplaint filed on

March 9, 2020 in Case 2:20-cv-02250-CAS-SK pending in the Central District of California.

          6.     Attached as Exhibit D is a true and correct copy of the complaint filed on

March 10, 2020 in Case 2:20-cv-02299-CAS-SK pending in the Central District of California.

          7.     Attached as Exhibit E are true and correet eopies of the doekets for

Case 2:20-cv-02250-CAS-SK and Case 2:20-ev-02299-CAS-SK, retrieved from the Central

Distriet of California’s PACER system on January 18, 2021.

          8.     Attached as Exhibit F is a true and correct excerpt of Eko’s First Supplemental

Responses to Defendant’s First Set of Requests for Production served on November 18, 2020.

          9.     Attaehed as Exhibit G is a true and correct copy of a NY Post article, that can be

found at https://nypost.eom/2020/05/04/elliot-management-funds-lawsuit-against-katzenbergs-

quibi/.

          10.    Attached as Exhibit FI is a true and correct copy of a NY Post article, that ean be

found at https://nypost.eom/2020/06/16/jeffrey-katzenberg-resorting-to-unusual-tactics-to-avoid-

quibi-suit/.

          11.    Attached as Exhibit I is a true and eorreet eopy of the Notice of Subpoenas, dated

December 4, 2020.

          I declare under penalty of perjury that the foregoing is true ^d correet. Executed this

19th day of January 2021, in Los Angeles, California.


                                                                            Valerie Goo



                                                  -2-                                         EXHIBIT 1
LAACTIVE-604944073.5
